Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 08/29/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed (Cite Nos. 17 and 18) that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on December 22, 2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the beam splitter and the pair of mirrors mounted on lead zirconate titanate metalized by a layer of gold as found in claims 18-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure presented in this continuation includes subject matter that would constitute new matter if submitted as an amendment to the parent application. “The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.” M.P.E.P. 201.07.
On page 29 of the specification, steps (5) and (6) state the mounting of “at least a first component” on the “at least a second component.” This is not supported by the original disclosure.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17, from which claim 18 depends from, recites that the beam splitter and the pair of mirrors are mounted on micro etched regions of a surface of the material and claim 18 calls for this material to be lead zirconate titanate. The disclosure does not support the beam splitter and the pair of mirrors on lead zirconate titanate. As such, the specification does not show that the inventor had possession of the beam splitter and the pair of mirrors mounted on lead zirconate titanate. Claims 19 and 20 are rejected by virtue of their dependence on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moshe (US 7,411,682) in view of Bourquin et al. (WO 2008/148237; submitted in IDS of 08/29/2019) and Reyes et al. (US 2009/0122383)
With respect to claims 1 and 10, Moshe shows a hyperspectral imaging system, comprising:
a collimating lens (collimating lens 16)  positioned for collimating a light beam having a wavelength k;
an imaging interferometer (18) positioned to receive said collimated light beam, and being configured to provide an interferogram having a spectral resolution 
said imaging interferometer having a beam splitter (20’) for splitting said collimated light beam into two beams (56A, 56B), and a pair of mirrors (22, 24) providing an optical path difference (OPD) between said two beams, wherein a maximal value of said OPD is less than 40k (col. 18, ll. 24-48).

Moshe does not show that the collimating lens is a matrix of a plurality of microlenses having a size of about 3mm.

As to the limitation of microlens matrix being 3mm, Reyes shows an interferometer for spectroscopy wherein the interferometer is produced by micro-electro-mechanical (MEMS) being less than 10 millimeters including 3 millimeters. Reyes [0012]. At the time of the invention, one of ordinary skill in the art would have been motivated to implement the proposed Moshe/Bourquin interferometer by using a MEMS technique in order make the interferometer compact in size, including where the components (e.g. micromirrors) are less than 10mm including 3mm. Reyes [0012].

With respect to claims 2 and 10, the beam splitter is a cubic beam splitter (Moshe Fig 1C).
With respect to claims 3 and 12, said pair of mirrors comprises a movable mirror (24) mounted on a piezoelectric actuator (26).

With respect to claim 4, said pair of mirrors comprises a movable mirror configure for linear motion (axis 60).


With respect to claims 6 and 15, said feedback sensor is a capacitive sensor (col. 19, ll. 7-8).
With respect to claim 7 the system comprises a controller configured for receiving position change data from said feedback sensor, and controlling said position of said mirror based, at least in part, on said position change data (col. 19, ll. 43-67).
With respect to claim 8, Moshe shows a light detecting imaging system (34, 36) for detecting said interferogram, and an image processing system (38) for generating a hyper spectral image based, at least in part, on said detected interferogram.
With respect to claim 13, the movable mirror is moved along an axis at displacement of about 1 mm (wavelengths of 100nm, 400-700 nm, 800-1200nm at cols. 3 and 4, the OPD being on the order of 10 wavelengths at col. 18, ll. 30-35, thus OPD being about 1mm).
With respect to claim 17, Reyes shows the interferometer being mounted on an etched surface [0038]. At the time of the invention, one of ordinary skill in the art would have used the etched wafer taught by Reyes in order to fabricate the mirror structures/beam splitter via MEMS technique.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886